 Case 8:20-cv-00424-DOC-KES Document 44 Filed 06/23/20 Page 1 of 22 Page ID #:219


     MARC BELLOLI (SBN 244290)                 Stephen R. Smerek (SBN 208343)
1    mbelloli@feinday.com                      email: ssmerek@foley.com
     M. ELIZABETH DAY (SBN 177125)             Tiffany Kim Sung (SBN 323077)
2    eday@feinday.com                          email: tsung@foley.com
     FEINBERG DAY KRAMER ALBERTI               FOLEY & LARDNER LLP
     LIM TONKOVICH & BELLOLI LLP               Los Angeles, CA 90071-2411
3    577 Airport Blvd.                         Telephone: 213-972-4500
     Burlingame, CA 94010                      Attorneys for Defendants
     Tel: 650.825-4300                         TP-LINK USA CORPORATION
4
     George I. Lee
5    lee@ls3ip.com
     Sean M. Sullivan
     sullivan@ls3ip.com
6    Michael P. Boyea
     boyea@ls3ip.com
     Cole B. Richter
7    richter@ls3ip.com
     Jae Y. Pak
8    pak@ls3ip.com
     LEE SULLIVAN SHEA & SMITH LLP
     656 W Randolph St, Floor 5W
9    Chicago, IL 60661
     Tel: (312) 754-0002/Fax: (312) 754-0003
10   STEVEN BOWERS (SBN 226968)
     sbowers@bowersiplaw.com
11   BOWERS IP LAW, PC
     100 Wilshire Boulevard, Suite 700
     Santa Monica, CA 90401
12   Tel: 310 913 2309/Fax: 310 917 1001
     Attorneys for Plaintiff LedComm LLC
13
                   UNITED STATES DISTRICT COURT
14                CENTRAL DISTRICT OF CALIFORNIA
     LEDCOMM LLC,                   Case No.: 8:20-CV-00424 DOC-KES
15
                 Plaintiff,                    ORDER RE STIPULATED
16                                             PROTECTIVE ORDER
     TP-LINK TECHNOLOGIES CO., LTD.;
17   TP-LINK USA CORPORATION,

18               Defendants.

19

20


                                            1
                               STIPULATED PROTECTIVE ORDER
 Case 8:20-cv-00424-DOC-KES Document 44 Filed 06/23/20 Page 2 of 22 Page ID #:220



1    1.    A. PURPOSES AND LIMITATIONS

2          Discovery in this action is likely to involve production of confidential,

3    proprietary, or private information for which special protection from public

4    disclosure and from use for any purpose other than prosecuting this litigation may

5    be warranted. Accordingly, the parties hereby stipulate to and petition the Court

6    to enter the following Stipulated Protective Order. The parties acknowledge

7    that this Order does not confer blanket protections on all disclosures or

8    responses to discovery and that the protection it affords from public disclosure

9    and use extends only to the limited information or items that are entitled to

10   confidential treatment under the applicable legal principles. The parties further

11   acknowledge, as set forth in Section 12.3, below, that this Stipulated Protective

12   Order does not entitle them to file confidential information under seal; Civil

13   Local Rule 79-5 sets forth the procedures that must be followed and the standards

14   that will be applied when a party seeks permission from the court to file material

15   under seal.

16         B. GOOD CAUSE STATEMENT

17         This action is likely to involve trade secrets, customer and pricing lists and

18   other valuable research, development, commercial, financial, technical and/or

19   proprietary information for which special protection from public disclosure and

20   from use for any purpose other than prosecution of this action is warranted. Such

     confidential and proprietary materials and information consist of, among other
                                             2
                                STIPULATED PROTECTIVE ORDER
 Case 8:20-cv-00424-DOC-KES Document 44 Filed 06/23/20 Page 3 of 22 Page ID #:221



1    things, confidential business or financial information, information regarding

2    confidential business practices, or other confidential research, development, or

3    commercial information (including information implicating privacy rights of third

4    parties), information otherwise generally unavailable to the public, or which may

5    be privileged or otherwise protected from disclosure under state or federal statutes,

6    court rules, case decisions, or common law. Accordingly, to expedite the flow of

7    information, to facilitate the prompt resolution of disputes over confidentiality of

8    discovery materials, to adequately protect information the parties are entitled to

9    keep confidential, to ensure that the parties are permitted reasonable necessary uses

10   of such material in preparation for and in the conduct of trial, to address their

11   handling at the end of the litigation, and serve the ends of justice, a protective order

12   for such information is justified in this matter. It is the intent of the parties that

13   information will not be designated as confidential for tactical reasons and that

14   nothing be so designated without a good faith belief that it has been maintained in

15   a confidential, non-public manner, and there is good cause why it should not be

16   part of the public record of this case.

17   2.     DEFINITIONS

18          2.1    Action: this pending federal lawsuit.

19          2.2    Challenging Party: a Party or Non-Party that challenges the

20   designation of information or items under this Order.


                                                3
                                   STIPULATED PROTECTIVE ORDER
 Case 8:20-cv-00424-DOC-KES Document 44 Filed 06/23/20 Page 4 of 22 Page ID #:222



1           2.3    “CONFIDENTIAL” Information or Items: information (regardless of

2    how it is generated, stored or maintained) or tangible things that qualify for

3    protection under Federal Rule of Civil Procedure 26(c), and as specified above in

4    the Good Cause Statement.

5           2.4    HIGHLY CONFIDENTIAL – OUTSIDE ATTORNEYS EYES

6    ONLY”: extremely sensitive “CONFIDENTIAL” Information or Items, disclosure

7    of which to another Party or Non-Party would create a substantial risk of serious

8    harm that could not be avoided by less restrictive means, which may include but is

9    not limited to: (a) trade secrets as defined under Cal. Civ. Code § 3426.1(d) or 18

10   U.S.C. § 1839(3); (b) research and development data or information; (c) technical,

11   financial, or marketing data or information; (d) commercially sensitive competitive

12   or strategic information; (e) commercially sensitive information obtained from a

13   nonparty pursuant to a current nondisclosure agreement; and (f) commercial

14   agreements, settlement agreements or settlement communications, the disclosure of

15   which is likely to cause serious and immediate harm to the competitive position of

16   the producing party.

17          2.5    Counsel: Outside Counsel of Record and House Counsel (as well as

18   their support staff).

19          2.6    Designating Party: a Party or Non-Party that designates information or

20   items that it produces in disclosures or in responses to discovery as


                                              4
                                 STIPULATED PROTECTIVE ORDER
 Case 8:20-cv-00424-DOC-KES Document 44 Filed 06/23/20 Page 5 of 22 Page ID #:223



1    “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – OUTSIDE ATTORNEYS

2    EYES ONLY”.

3          2.7    Disclosure or Discovery Material: all items or information, regardless

4    of the medium or manner in which it is generated, stored, or maintained (including,

5    among other things, testimony, transcripts, and tangible things), that are produced

6    or generated in disclosures or responses to discovery in this matter.

7          2.8    Expert: a person with specialized knowledge or experience in a matter

8    pertinent to the litigation who has been retained by a Party or its counsel to serve

9    as an expert witness or as a consultant in this Action.

10         2.9    House Counsel: attorneys who are employees of a party to this Action.

11   House Counsel does not include Outside Counsel of Record or any other outside

12   counsel.

13         2.10 Non-Party: any natural person, partnership, corporation, association,

14   or other legal entity not named as a Party to this action.

15         2.11 Outside Counsel of Record: attorneys who are not employees of a

16   party to this Action but are retained to represent or advise a party to this Action

17   and have appeared in this Action on behalf of that party or are affiliated with a law

18   firm which has appeared on behalf of that party, and includes support staff.

19         2.12 Party: any party to this Action, including all of its officers, directors,

20   employees, consultants, retained experts, and Outside Counsel of Record (and their

     support staffs).
                                              5
                                 STIPULATED PROTECTIVE ORDER
 Case 8:20-cv-00424-DOC-KES Document 44 Filed 06/23/20 Page 6 of 22 Page ID #:224



1          2.13 Producing Party: a Party or Non-Party that produces Disclosure or

2    Discovery Material in this Action.

3          2.14 Professional Vendors: persons or entities that provide litigation

4    support services (e.g., photocopying, videotaping, translating, preparing exhibits or

5    demonstrations, and organizing, storing, or retrieving data in any form or medium)

6    and their employees and subcontractors.

7          2.15 Protected Material: any Disclosure or Discovery Material that is

8    designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – OUTSIDE

9    ATTORNEYS EYES ONLY”.

10         2.16 Receiving Party: a Party that receives Disclosure or Discovery

11   Material from a Producing Party.

12   3.    SCOPE

13         The protections conferred by this Stipulation and Order cover not only

14   Protected Material (as defined above), but also (1) any information copied or

15   extracted from Protected Material; (2) all copies, excerpts, summaries, or

16   compilations of Protected Material; and (3) any testimony, conversations, or

17   presentations by Parties or their Counsel that might reveal Protected Material.

18         Any use of Protected Material at trial shall be governed by the orders of the

19   trial judge. This Order does not govern the use of Protected Material at trial.

20   4.    DURATION


                                              6
                                 STIPULATED PROTECTIVE ORDER
 Case 8:20-cv-00424-DOC-KES Document 44 Filed 06/23/20 Page 7 of 22 Page ID #:225



1          Even after final disposition of this litigation, the confidentiality obligations

2    imposed by this Order shall remain in effect until a Designating Party agrees

3    otherwise in writing or a court order otherwise directs. Final disposition shall be

4    deemed to be the later of (1) dismissal of all claims and defenses in this Action,

5    with or without prejudice; and (2) final judgment herein after the completion and

6    exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,

7    including the time limits for filing any motions or applications for extension of

8    time pursuant to applicable law.

9    5.    DESIGNATING PROTECTED MATERIAL

10         5.1    Exercise of Restraint and Care in Designating Material for Protection.

11   Each Party or Non-Party that designates information or items for protection under

12   this Order must take care to limit any such designation to specific material that

13   qualifies under the appropriate standards. The Designating Party must designate for

14   protection only those parts of material, documents, items, or oral or written

15   communications that qualify so that other portions of the material, documents,

16   items, or communications for which protection is not warranted are not swept

17   unjustifiably within the ambit of this Order.

18         Mass, indiscriminate, or routinized designations are prohibited. Designations

19   that are shown to be clearly unjustified or that have been made for an improper

20   purpose (e.g., to unnecessarily encumber the case development process or to


                                              7
                                 STIPULATED PROTECTIVE ORDER
 Case 8:20-cv-00424-DOC-KES Document 44 Filed 06/23/20 Page 8 of 22 Page ID #:226



1    impose unnecessary expenses and burdens on other parties) may expose the

2    Designating Party to sanctions.

3          If it comes to a Designating Party’s attention that information or items that it

4    designated for protection do not qualify for protection, that Designating Party must

5    promptly notify all other Parties that it is withdrawing the inapplicable designation.

6          5.2    Manner and Timing of Designations. Except as otherwise provided in

7    this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise

8    stipulated or ordered, Disclosure or Discovery Material that qualifies for protection

9    under this Order must be clearly so designated before the material is disclosed or

10   produced.

11         Designation in conformity with this Order requires:

12         (a)    for information in documentary form (e.g., paper or electronic

13   documents, but excluding transcripts of depositions or other pretrial or trial

14   proceedings), that the Producing Party affix at a minimum, the legend

15   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – OUTSIDE

16   ATTORNEYS EYES ONLY” (hereinafter “CONFIDENTIAL legend” or

17   “HIGHLY CONFIDENTIAL – OUTSIDE ATTORNEYS EYES ONLY”

18   legend), to each page that contains protected material. If only a portion or portions

19   of the material on a page qualifies for protection, the Producing Party also must

20   clearly identify the protected portion(s) (e.g., by making appropriate markings in

     the margins).
                                              8
                                 STIPULATED PROTECTIVE ORDER
 Case 8:20-cv-00424-DOC-KES Document 44 Filed 06/23/20 Page 9 of 22 Page ID #:227



1          A Party or Non-Party that makes original documents available for inspection

2    need not designate them for protection until after the inspecting Party has indicated

3    which documents it would like copied and produced. During the inspection and

4    before the designation, all of the material made available for inspection shall be

5    deemed “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – OUTSIDE

6    ATTORNEYS EYES ONLY.” After the inspecting Party has identified the

7    documents it wants copied and produced, the Producing Party must determine

8    which documents, or portions thereof, qualify for protection under this Order.

9    Then, before producing the specified documents, the Producing Party must affix

10   the “CONFIDENTIAL legend” or “HIGHLY CONFIDENTIAL – OUTSIDE

11   ATTORNEYS EYES ONLY legend” to each page that contains Protected

12   Material. If only a portion or portions of the material on a page qualifies for

13   protection, the Producing Party also must clearly identify the protected portion(s)

14   (e.g., by making appropriate markings in the margins).

15         (b)    for testimony given in depositions that the Designating Party identify

16   the Disclosure or Discovery Material on the record, before the close of the

17   deposition all protected testimony.

18         (c)    for information produced in some form other than documentary and

19   for any other tangible items, that the Producing Party affix in a prominent place on

20   the exterior of the container or containers in which the information is stored the

     legend “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – OUTSIDE
                                              9
                                 STIPULATED PROTECTIVE ORDER
 Case 8:20-cv-00424-DOC-KES Document 44 Filed 06/23/20 Page 10 of 22 Page ID #:228



1    ATTORNEYS EYES ONLY.” If only a portion or portions of the information

2    warrants protection, the Producing Party, to the extent practicable, shall identify

3    the protected portion(s).

4          5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent

5    failure to designate qualified information or items does not, standing alone, waive

6    the Designating Party’s right to secure protection under this Order for such

7    material. Upon timely correction of a designation, the Receiving Party must make

8    reasonable efforts to assure that the material is treated in accordance with the

9    provisions of this Order.

10   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS

11         6.1    Timing of Challenges. Any Party or Non-Party may challenge a

12   designation of confidentiality at any time that is consistent with the Court’s

13   Scheduling Order.

14         6.2    Meet and Confer. The Challenging Party shall initiate the dispute

15   resolution process under Local Rule 37.1 et seq. or follow the procedures for

16   informal, telephonic discovery hearings on the Court’s website.

17         6.3    The burden of persuasion in any such challenge proceeding shall

18   be on the Designating Party. Frivolous challenges, and those made for

19   an improper purpose (e.g., to harass or impose unnecessary expenses

20   and burdens on other parties) may expose the Challenging Party to

     sanctions. Unless the Designating Party has waived or withdrawn the
                                              10
                                 STIPULATED PROTECTIVE ORDER
 Case 8:20-cv-00424-DOC-KES Document 44 Filed 06/23/20 Page 11 of 22 Page ID #:229



1    confidentiality designation, all parties shall continue to afford the material

2    in question the level of protection to which it is entitled under the

3    Producing Party’s designation until the Court rules on the challenge.

4    7.    ACCESS TO AND USE OF PROTECTED MATERIAL

5          7.1    Basic Principles. A Receiving Party may use Protected Material that is

6    disclosed or produced by another Party or by a Non-Party in connection with this

7    Action only for prosecuting, defending, or attempting to settle this Action. Such

8    Protected Material may be disclosed only to the categories of persons and under

9    the conditions described in this Order. When the Action has been terminated, a

10   Receiving Party must comply with the provisions of section 13 below (FINAL

11   DISPOSITION).

12         Protected Material must be stored and maintained by a Receiving Party at a

13   location and in a secure manner that ensures that access is limited to the persons

14   authorized under this Order.

15         7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless

16   otherwise ordered by the court or permitted in writing by the Designating Party, a

17   Receiving Party may disclose any information or item designated

18   “CONFIDENTIAL” only to:

19         (a)    the Receiving Party’s Outside Counsel of Record in this Action, as

20   well as employees of said Outside Counsel of Record to whom it is reasonably

     necessary to disclose the information for this Action;
                                              11
                                 STIPULATED PROTECTIVE ORDER
 Case 8:20-cv-00424-DOC-KES Document 44 Filed 06/23/20 Page 12 of 22 Page ID #:230



1          (b)    the officers, directors, and employees (including House Counsel) of

2    the Receiving Party to whom disclosure is reasonably necessary for this Action;

3          (c)    Experts (as defined in this Order) of the Receiving Party to whom

4    disclosure is reasonably necessary for this Action and who have signed the

5    “Acknowledgment and Agreement to Be Bound” (Exhibit A);

6          (d)    the Court and its personnel;

7          (e)    court reporters and their staff;

8          (f)    professional jury or trial consultants, mock jurors, and Professional

9    Vendors to whom disclosure is reasonably necessary for this Action and who have

10   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

11         (g)    the author or recipient of a document containing the information or a

12   custodian or other person who otherwise possessed or knew the information;

13         (h)    during their depositions, witnesses ,and attorneys for witnesses, in the

14   Action to whom disclosure is reasonably necessary provided: (1) the deposing

15   party requests that the witness sign the form attached as Exhibit A hereto; and (2)

16   they will not be permitted to keep any confidential information unless they sign the

17   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise

18   agreed by the Designating Party or ordered by the court. Pages of transcribed

19   deposition testimony or exhibits to depositions that reveal Protected Material may

20   be separately bound by the court reporter and may not be disclosed to anyone

     except as permitted under this Stipulated Protective Order; and
                                              12
                                 STIPULATED PROTECTIVE ORDER
 Case 8:20-cv-00424-DOC-KES Document 44 Filed 06/23/20 Page 13 of 22 Page ID #:231



1          (i)    any mediator or settlement officer, and their supporting personnel,

2    mutually agreed upon by any of the parties engaged in settlement discussions.

3          7.3 Disclosure of “HIGHLY CONFIDENTIAL – OUTSIDE

4    ATTORNEYS EYES ONLY” Information or Items. Unless otherwise ordered by

5    the court or permitted in writing by the Designating Party, a Receiving Party may

6    disclose any information or item designated “HIGHLY CONFIDENTIAL –

7    OUTSIDE ATTORNEYS EYES ONLY” only to:

8          (a) the Receiving Party’s Outside Counsel of Record in this Action, as well

9    as employees of said Outside Counsel of Record to whom it is reasonably

10   necessary to disclose the information for this Action;

11         (b) Experts (as defined in this Order) of the Receiving Party to whom

12   disclosure is reasonably necessary for this Action and who have signed the

13   “Acknowledgment and Agreement to Be Bound” (Exhibit A);

14         (c) the Court and its personnel;

15         (d) court reporters and their staff;

16         (e) professional jury or trial consultants, mock jurors, and Professional

17   Vendors to whom disclosure is reasonably necessary for this Action and who have

18   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

19         (f) the author or recipient of a document containing the information or a

20   custodian or other person who otherwise possessed or knew the information;


                                              13
                                 STIPULATED PROTECTIVE ORDER
 Case 8:20-cv-00424-DOC-KES Document 44 Filed 06/23/20 Page 14 of 22 Page ID #:232



1          (g) during their depositions, witnesses, and attorneys for witnesses, in the

2    Action to whom disclosure is reasonably necessary provided: (1) the deposing

3    party requests that the witness sign the form attached as Exhibit A hereto; (2) the

4    witness is the producing party or the producing party’s current or former employee,

5    officer, or agent; or the producing party is provided notice of the disclosure

6    of such materials at least two court days ahead of the disclosure; and (3) they will

7    not be permitted to keep any confidential information unless they sign the

8    “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless

9    otherwise agreed by the Designating Party or ordered by the court. Pages of

10   transcribed deposition testimony or exhibits to depositions that reveal Protected

11   Material may be separately bound by the court reporter and may not be disclosed

12   to anyone except as permitted under this Stipulated Protective Order; and

13         (h) any mediator or settlement officer, and their supporting personnel,

14   mutually agreed upon by any of the parties engaged in settlement discussion

15   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED

16   IN OTHER LITIGATION

17         If a Party is served with a subpoena or a court order issued in other litigation

18   that compels disclosure of any information or items designated in this Action as

19   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – OUTSIDE ATTORNEYS

20   EYES ONLY” that Party must:


                                              14
                                 STIPULATED PROTECTIVE ORDER
 Case 8:20-cv-00424-DOC-KES Document 44 Filed 06/23/20 Page 15 of 22 Page ID #:233



1          (a)    promptly notify in writing the Designating Party. Such notification

2    shall include a copy of the subpoena or court order;

3          (b)    promptly notify in writing the party who caused the subpoena or order

4    to issue in the other litigation that some or all of the material covered by the

5    subpoena or order is subject to this Protective Order. Such notification shall

6    include a copy of this Stipulated Protective Order; and

7          (c)    cooperate with respect to all reasonable procedures sought to be

8    pursued by the Designating Party whose Protected Material may be affected.

9          If the Designating Party timely seeks a protective order, the Party served

10   with the subpoena or court order shall not produce any information designated in

11   this action as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – OUTSIDE

12   ATTORNEYS EYES ONLY” before a determination by the court from which the

13   subpoena or order issued, unless the Party has obtained the Designating Party’s

14   permission. The Designating Party shall bear the burden and expense of seeking

15   protection in that court of its confidential material and nothing in these provisions

16   should be construed as authorizing or encouraging a Receiving Party in this Action

17   to disobey a lawful directive from another court.

18   9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE

19   PRODUCED IN THIS LITIGATION

20         (a)    The terms of this Order are applicable to information produced by a

     Non-Party in this Action and designated as “CONFIDENTIAL” or “HIGHLY
                                              15
                                 STIPULATED PROTECTIVE ORDER
 Case 8:20-cv-00424-DOC-KES Document 44 Filed 06/23/20 Page 16 of 22 Page ID #:234



1    CONFIDENTIAL – OUTSIDE ATTORNEYS EYES ONLY”. Such information

2    produced by Non-Parties in connection with this litigation is protected by the

3    remedies and relief provided by this Order. Nothing in these provisions should be

4    construed as prohibiting a Non-Party from seeking additional protections.

5          (b)    In the event that a Party is required, by a valid discovery request, to

6    produce a Non-Party’s confidential information in its possession, and the Party is

7    subject to an agreement with the Non-Party not to produce the Non-Party’s

8    confidential information, then the Party shall:

9                 (1)    promptly notify in writing the Requesting Party and the Non-

10   Party that some or all of the information requested is subject to a confidentiality

11   agreement with a Non-Party;

12                (2)    promptly provide the Non-Party with a copy of the Stipulated

13   Protective Order in this Action, the relevant discovery request(s), and a reasonably

14   specific description of the information requested; and

15                (3)    make the information requested available for inspection by the

16   Non-Party, if requested.

17         (c)    If the Non-Party fails to seek a protective order from this court within

18   14 days of receiving the notice and accompanying information, the Receiving

19   Party may produce the Non-Party’s confidential information responsive to the

20   discovery request. If the Non-Party timely seeks a protective order, the Receiving

     Party shall not produce any information in its possession or control that is subject
                                              16
                                 STIPULATED PROTECTIVE ORDER
 Case 8:20-cv-00424-DOC-KES Document 44 Filed 06/23/20 Page 17 of 22 Page ID #:235



1    to the confidentiality agreement with the Non-Party before a determination by the

2    court. Absent a court order to the contrary, the Non-Party shall bear the burden and

3    expense of seeking protection in this court of its Protected Material.

4    10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

5          If a Receiving Party learns that, by inadvertence or otherwise, it has

6    disclosed Protected Material to any person or in any circumstance not authorized

7    under this Stipulated Protective Order, the Receiving Party must immediately (a)

8    notify in writing the Designating Party of the unauthorized disclosures, (b) use its

9    best efforts to retrieve all unauthorized copies of the Protected Material, (c) inform

10   the person or persons to whom unauthorized disclosures were made of all the terms

11   of this Order, and (d) request such person or persons to execute the

12   “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit

13   A.

14   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE

15   PROTECTED MATERIAL

16         When a Producing Party gives notice to Receiving Parties that certain

17   inadvertently produced material is subject to a claim of privilege or other

18   protection, the obligations of the Receiving Parties are those set forth in Federal

19   Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify

20   whatever procedure may be established in an e-discovery order that provides for

     production without prior privilege review. Pursuant to Federal Rule of Evidence
                                              17
                                 STIPULATED PROTECTIVE ORDER
 Case 8:20-cv-00424-DOC-KES Document 44 Filed 06/23/20 Page 18 of 22 Page ID #:236



1    502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure

2    of a communication or information covered by the attorney-client privilege or

3    work product protection, the parties may incorporate their agreement in the

4    stipulated protective order submitted to the court.

5    12.   MISCELLANEOUS

6          12.1 Right to Further Relief. Nothing in this Order abridges the right of any

7    person to seek its modification by the Court in the future.

8          12.2 Right to Assert Other Objections. By stipulating to the entry of this

9    Protective Order no Party waives any right it otherwise would have to object to

10   disclosing or producing any information or item on any ground not addressed in

11   this Stipulated Protective Order. Similarly, no Party waives any right to object on

12   any ground to use in evidence of any of the material covered by this Protective

13   Order.

14         12.3 Filing Protected Material. A Party that seeks to file under seal any

15   Protected Material must comply with Civil Local Rule 79-5. Protected Material

16   may only be filed under seal pursuant to a court order authorizing the sealing of the

17   specific Protected Material at issue. If a Party's request to file Protected Material

18   under seal is denied by the court, then the Receiving Party may file the information

19   in the public record unless otherwise instructed by the court.

20   13.   FINAL DISPOSITION


                                              18
                                 STIPULATED PROTECTIVE ORDER
 Case 8:20-cv-00424-DOC-KES Document 44 Filed 06/23/20 Page 19 of 22 Page ID #:237



1          After the final disposition of this Action, as defined in paragraph 4, within

2    60 days of a written request by the Designating Party, each Receiving Party must

3    return all Protected Material to the Producing Party or destroy such material. As

4    used in this subdivision, “all Protected Material” includes all copies, abstracts,

5    compilations, summaries, and any other format reproducing or capturing any of the

6    Protected Material. Whether the Protected Material is returned or destroyed, the

7    Receiving Party must submit a written certification to the Producing Party (and, if

8    not the same person or entity, to the Designating Party) by the 60 day deadline that

9    (1) identifies (by category, where appropriate) all the Protected Material that was

10   returned or destroyed and (2)affirms that the Receiving Party has not retained any

11   copies, abstracts, compilations, summaries or any other format reproducing or

12   capturing any of the Protected Material. Notwithstanding this provision, Counsel

13   are entitled to retain an archival copy of all pleadings, motion papers, trial,

14   deposition, and hearing transcripts, legal memoranda, correspondence, deposition

15   and trial exhibits, expert reports, attorney work product, and consultant and expert

16   work product, even if such materials contain Protected Material. Any such archival

17   copies that contain or constitute Protected Material remain subject to this

18   Protective Order as set forth in Section 4 (DURATION).

19   //

20   //


                                               19
                                  STIPULATED PROTECTIVE ORDER
 Case 8:20-cv-00424-DOC-KES Document 44 Filed 06/23/20 Page 20 of 22 Page ID #:238



1    14.   Any violation of this Order may be punished by any and all appropriate

2    measures including, without limitation, contempt proceedings and/or monetary

3    sanctions.

4    IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

5

6    DATED: June 22, 2020

7    Marc Belloli
     Attorneys for Plaintiff
8

9    DATED: June 22, 2020

10   Stephen R. Smerek
     Attorneys for Defendants
11

12
     FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
13

14   DATED June 23, 2020

15

16   __________________________________
     Honorable Karen E. Scott
17   United States Magistrate Judge

18

19

20


                                             20
                                STIPULATED PROTECTIVE ORDER
 Case 8:20-cv-00424-DOC-KES Document 44 Filed 06/23/20 Page 21 of 22 Page ID #:239



1                                        EXHIBIT A

2             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

3

4    I, _____________________ [print or type full name], of _____________________

5    _____________________ [print or type full address], declare under penalty of

6    perjury that I have read in its entirety and understand the Stipulated Protective

7    Order that was issued by the United States District Court for the Central District of

8    California on [date] in the case of Ledcomm LLC v. TP-Link Technologies Co.,

9    Ltd. and TP-Link USA Corporation, 8:20-CV-00424 DOC-KES. I agree to comply

10   with and to be bound by all the terms of this Stipulated Protective Order and I

11   understand and acknowledge that failure to so comply could expose me to

12   sanctions and punishment in the nature of contempt. I solemnly promise that I will

13   not disclose in any manner any information or item that is subject to this Stipulated

14   Protective Order to any person or entity except in strict compliance with the

15   provisions of this Order.

16         I further agree to submit to the jurisdiction of the United States District

17   Court for the Central District of California for the purpose of enforcing the terms

18   of this Stipulated Protective Order, even if such enforcement proceedings occur

19   after termination of this action. I hereby appoint _____________________ [print

20   or type full name] of _____________________ [print or type full address and

     telephone number] as my California agent for service of process in connection with
                                              21
                                 STIPULATED PROTECTIVE ORDER
 Case 8:20-cv-00424-DOC-KES Document 44 Filed 06/23/20 Page 22 of 22 Page ID #:240



1    this action or any proceedings related to enforcement of this Stipulated Protective

2    Order.

3    Date: _____________________

4    City and State where sworn and signed: _____________________

5

6    Printed name: _____________________

7

8    Signature: _____________________

9

10

11

12

13

14

15

16

17

18

19

20


                                             22
                                STIPULATED PROTECTIVE ORDER
